—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 3, 1997, convicting him of attempted murder in the second degree (two counts), assault in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Ficarrota, 91 NY2d 244; People v Rossey, 89 NY2d 970; People v Contes, 60 NY2d 620; People v Bracey, 41 NY2d 296). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.